Petitions for Writ of Mandamus Dismissed and Memorandum Opinion Filed
February 10, 2009







 
Petitions
for Writ of Mandamus Dismissed and Memorandum Opinion Filed February 10, 2009.
 
In The
 
Fourteenth Court of
Appeals
 
NO. 14-08-00937-CR
NO. 14-09-00024-CR
 
IN RE LIONEL NEWMAN
 

 
ORIGINAL PROCEEDING
WRIT OF MANDAMUS
 

 
 
M E M O R
A N D U M   O P I N I O N
On
October 8, 2008, relator, Lionel Newman, filed a petition for writ of mandamus
in this Court.  See Tex. Gov=t Code Ann '22.221 (Vernon 2004); see also
Tex. R. App. P. 52.1.  In his petition, relator requests that we compel the
court reporter of the 230th District Court of Harris County to prepare and file
the record in relator=s appeal of the trial court=s denial of his motion for
post-conviction DNA testing.  




On June
6, 2008, the trial court held a hearing on, and denied, relator=s motion for post-conviction DNA
testing.  On June 23, 2008, relator filed his appeal from the denial of his
motion, and the appeal is pending in this Court in cause number
14-08-00773-CR.  The reporter=s record was originally due on August 11, 2008.  On October
31, 2008, the court reporter informed this Court that no court reporter was
present at the hearing and, therefore, there is no reporter=s record to be filed in relator=s appeal from the denial of his
motion for DNA testing.  However, included in the appendix to relator=s petition for writ of mandamus is a
letter from the attorney who represented relator on the motion for DNA testing,
stating that Aa transcript of the hearing was made.@  
On November
13, 2008, we ordered the trial court to determine if the hearing on relator=s motion for DNA testing had been
recorded and, if it was recorded, we further directed that the reporter=s record be filed in this Court by
December 15, 2008.  After the reporter=s record had not been filed, we sent
a dilatory letter to the trial court on January 6, 2009.  On January 15, 2009,
the court reporter filed the record from the June 6, 2008 hearing on relator=s motion for DNA testing.  Because
the reporter=s record has been filed, relator=s requested relief is moot.  
On
January 8, 2009, relator filed a second petition for writ of mandamus, in which
relator contends the respondent, the Honorable Belinda Hill, presiding judge of
the 230th District Court of Harris County, has Afailed or refused@ to comply with our November 13, 2008
order directing her to determine if the hearing on his motion for DNA testing
was recorded, and asserts the only remedy is to reverse the order denying his
motion for DNA testing and remand for a new trial.  The reporter=s record was filed on January 15,
2009; therefore, the trial court has resolved the issue regarding whether the
hearing on relator=s motion for DNA testing was recorded.  Relator=s complaint is moot. 
Accordingly,
both of relator=s pending petitions for writ of mandamus are ordered dismissed. 

PER
CURIAM
 
Panel consists of Justices Yates,
Seymore, and Boyce.  
Do not publish.